Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 1 of 45 Page ID #:1



 1   Donald W. McCormick – Bar No. 109584
 2   ANDERSON MCPHARLIN & CONNERS, LLP
     707 Wilshire Blvd., Suite 4000
 3   Los Angeles, California 90017
 4   Tel: (213) 688-0080
     Fax: (213) 622-7594
 5   dwm@amclaw.com
 6
     Andrew T. Houghton (pro hac vice application pending)
 7   Anna Mandel (pro hac vice application pending)
 8   SKARZYNSKI MARICK & BLACK LLP
     One Battery Park Plaza, 32nd Floor
 9   New York, NY 10004
10   Tel: (212) 820-7700
     Fax: (212) 820-7740
11   ahoughton@skarzynski.com
12   amandel@skarzynski.com

13   Attorneys for Plaintiff ALLIANZ GLOBAL RISKS US INSURANCE COMPANY
14
                               UNITED STATES DISTRICT COURT
15                            CENTRAL DISTRICT OF CALIFORNIA
16
17   ALLIANZ GLOBAL RISKS US                              Case No.
18   INSURANCE COMPANY,
19                       Plaintiff,
20               v.
                                                          COMPLAINT FOR
21   GSSL, INC. D/B/A/ NEAR SPACE                         DECLARATORY RELIEF
22   CORPORATION,

23                       Defendant.

24
25               Plaintiff, Allianz Global Risks US Insurance Company (“AGR US”), by and

26   through its attorneys, brings this Complaint for Declaratory Relief against

27   Defendant, GSSL, Inc. d/b/a/ Near Space Corporation (“NSC”), and states as

28   follows:
     2358950.1                                      -1-
                                      Complaint for Declaratory Relief
Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 2 of 45 Page ID #:2



 1                                NATURE OF THE ACTION
 2               1.   This is an insurance coverage action. AGR US’s Complaint against
 3   NSC seeks declaratory relief pursuant to 28 U.S.C. § 2201 for a ruling that no
 4   coverage is available and that AGR US has no duty to defend or duty to indemnify
 5   NSC under either of two insurance policies issued by AGR US to NSC, an Aviation
 6   Commercial General Liability Insurance Policy No. A2GA000581517AM (“the
 7   Aviation CGL Policy”) and an Aviation Products/Completed Operations and
 8   Grounding        Liability   Insurance   Policy   No.    A2PR000582017AM        (“the
 9   Products/Completed Operations Policy”) (the Aviation CGL Policy and the
10   Products/Completed Operations Policy are together referred to as “the Policies”), in
11   connection with a Third-Party Complaint filed by The Boeing Company (“Boeing”)
12   against NSC seeking defense and indemnification for claims asserted against
13   Boeing in the action titled Timothy Lachenmeier, an individual and Kristen
14   Lachenmeier, an individual v. The Boeing Company, a Delaware Corporation,
15   Boeing Defense, Space & Security and Does 1-10 pending in the United States
16   District Court for the Central District of California under Case No. 2:20-cv-02206-
17   JVS (JDEx) (the “Underlying Action”) because coverage is limited, barred or
18   extinguished by the terms, conditions and exclusions of the Policies.
19               2.   There is a real, substantial, and justiciable issue in controversy
20   between AGR US and NSC with respect to the parties’ rights and obligations under
21   the Policies. A declaratory judgment is appropriate at this time because AGR US
22   has no adequate remedy at law that will resolve the current controversy.
23               3.   The Underlying Action and Third-Party Complaint arise from alleged
24   injuries sustained by Timothy Lachenmeier, NSC’s President and Launch Director
25   at the time he allegedly sustained his injuries, and the related loss of consortium by
26   Kristen Lachenmeier, NSC’s Chief Financial Officer and the spouse of Timothy
27   Lachenmeier, as a result of an accident on March 27, 2017 during NSC’s conduct
28   ///
     2358950.1                                  -2-
                                  Complaint for Declaratory Relief
Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 3 of 45 Page ID #:3



 1   of a Parachute System Qualification Test balloon drop (“PSQT balloon drop”) for
 2   Boeing.
 3                                          THE PARTIES
 4               4.    AGR US is an insurance company that is incorporated under the laws
 5   of the State of Illinois with a principal place of business in Chicago, Illinois.
 6               5.    On information and belief, NSC is a corporation organized under the
 7   laws of Oregon with a principle place of business in Oregon. On information and
 8   belief, NSC is a commercial provider of high altitude and near space platforms and
 9   flight services using its balloon platforms and systems.
10                                 JURISDICTION AND VENUE
11               6.    This is an action for declaratory relief pursuant to 28 U.S.C. § 2201.
12               7.    This Court has subject matter jurisdiction over this action pursuant to
13   28 U.S.C. § 1332 because there is complete diversity of citizenship between the
14   parties and the amount in controversy exceeds $75,000.00, exclusive of costs.
15               8.    This Court has personal jurisdiction over NSC because, upon
16   information and belief and as alleged by NSC officers Timothy Lachenmeier and
17   Kristen Lachenmeier in the Underlying Action, Boeing and Boeing’s Defense,
18   Space & Security’s Commercial Crew Transportation System unit in Huntington
19   Beach, California issued a purchase contract for NSC’s services for the PSQT
20   balloon drop. In connection with the purchase contract, NSC’s invoices were to be
21   submitted to Boeing and Boeing Defense, Space & Security’s Commercial Crew
22   Transportation System unit in Huntington Beach, California.
23               9.    On information and belief, NSC submitted invoices for NSC’s services
24   to the Commercial Crew Transportation System unit in California over a period of
25   approximately two (2) years prior to Mr. Lachenmeier’s accident on March 27,
26   2017.
27               10.   On information and belief, NSC performed initial flight rigging
28   services for Boeing in Huntington Beach, California pursuant to a Supplier
     2358950.1                                     -3-
                                    Complaint for Declaratory Relief
Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 4 of 45 Page ID #:4



 1   Statement of Work for Parachute Development and Qualification Test Services
 2   entered into between NSC and Boeing.
 3               11.   In the Third-Party Complaint, Boeing alleges that in connection with
 4   the services provided by NSC to Boeing for the PSQT balloon drop, NSC entered
 5   into the Boeing Company General Provisions GP2 (Fixed Price Services Contract –
 6   Commercial) Services Agreement (the “GP2 Services Agreement”) with Boeing in
 7   California.
 8               12.   The Underlying Action and the Third-Party Complaint were filed in
 9   the United States District Court for the Central District of California.
10               13.   Venue in the Central District of California is proper under 28 U.S.C. §
11   1391(b)(2) because a substantial part of the events giving rise to the claim occurred
12   in the Central District of California. Furthermore, the Underlying Action and the
13   Third-Party Complaint are before this Court.
14                                        BACKGROUND
15               14.   On June 8, 2020, over three (3) years after Timothy Lachenmeier’s
16   March 27, 2017 accident during the conduct of the PSQT balloon drop, NSC,
17   through its brokers, notified AGR US of the accident and forwarded to AGR US a
18   copy of a letter received by NSC from Boeing’s counsel demanding defense and
19   indemnification of Boeing in connection with Mr. and Mrs. Lachenmeier’s claims
20   against Boeing arising from the accident (the “First Tender”). In NSC’s June 8,
21   2020 letter to AGR US, NSC sought coverage from AGR US under the Aviation
22   CGL Policy.
23               15.   On June 15, 2020, AGR US sent NSC a position letter informing NSC
24   that no coverage exists, either defense or indemnity, under the Aviation CGL Policy
25   for Mr. and Mrs. Lachenmeier’s claims or for the First Tender.
26               16.   On August 11, 2020, NSC re-tendered the First Tender to AGR US
27   and sought coverage of the same under the Products/Completed Operations Policy.
28   ///
     2358950.1                                    -4-
                                   Complaint for Declaratory Relief
Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 5 of 45 Page ID #:5



 1               17.   On August 25, 2020, AGR US acknowledged receipt of NSC’s August
 2   11, 2020 correspondence and requested additional information and documents
 3   regarding the claims. Specifically, in its August 25, 2020 letter, Allianz requested
 4   the following additional information from NSC:
 5                     (1)    As NSC had not provided any additional materials with its
 6               August 11, 2020 letter, AGR US requested if there were any additional
 7               materials that NSC believed AGR US should consider, that NSC forward
 8               them to AGR US;
 9                     (2)    AGR US requested, if Boeing has made any further demand or
10               claim against NSC or filed a lawsuit against NSC since its June 8, 2020
11               demand letter, that NSC provide all documentation of any such demand,
12               claim, or lawsuit;
13                     (3)    Because it was AGR US’ understanding that the Lachenmeiers’
14               claim against Boeing was previously scheduled for mediation on June 23,
15               2020, AGR US asked that NSC advise of the status of the Lachenmeiers’
16               claim against Boeing; and
17                     (4)    AGR US requested that NSC immediately provide a complete
18               copy of the March 1, 2019 settlement demand letter from the Lachenmeiers’
19               counsel and all exhibits thereto as it appeared that the copy of the March 1,
20               2019 letter provided to AGR US with NSC’s June 8, 2020 submission was
21               missing a complete copy of Exhibit A, the “Standard Operating Procedure for
22               Parachute System Qualification (PSQT) Balloon Drop.”
23               17.   In a letter dated August 25, 2020 (but emailed on August 27, 2020)
24   NSC disputed AGR US’ conclusion, set forth in its June 15, 2020 position letter,
25   that no coverage exists under the Aviation CGL Policy for Mr. and Mrs.
26   Lachenmeier’s claims or for the First Tender.
27               18.   On September 8, 2020, AGR US sent NSC a second position letter
28   setting forth its position that no coverage exists, either defense or indemnity, under
     2358950.1                                      -5-
                                      Complaint for Declaratory Relief
Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 6 of 45 Page ID #:6



 1   the Products/Completed Operations Policy or, having considered NSC’s arguments,
 2   under the Aviation CGL Policy for the First Tender or for Mr. and Mrs.
 3   Lachenmeier’s claims. In the September 8, 2020 correspondence, AGR US again
 4   requested the additional information and documents it requested on August 25,
 5   2020 from NSC, but which had not been provided.
 6               19.   NSC did not provide any of the requested information at that time
 7   other than to advise AGR US on September 9, 2020 that a mediation was scheduled
 8   to take place on September 15, 2020. NSC stated that a complete copy of the March
 9   1, 2019 settlement demand would be provided.
10               20.   After AGR US again requested the missing complete copy of Exhibit
11   A, the “Standard Operating Procedure for Parachute System Qualification (PSQT)
12   Balloon Drop”, on October 17, 2020 NSC advised it would provide the requested
13   information as soon as it confirmed there was no objection from Boeing.
14               21.   On October 19, 2020, because NSC’s correspondence did not address
15   what coverage part it believed applied to the balloon system being used by NSC
16   during the subject incident, AGR US requested a copy of the airworthiness
17   certificate for the balloon system used in the incident.
18               22.   On December 28, 2020, NSC sent AGR US a copy of another tender
19   NSC received from Boeing, which tender was dated December 14, 2020 (the
20   “Second Tender”). The Second Tender attached a copy of the complaint, dated
21   November 20, 2020, filed by Mr. and Mrs. Lachenmeier in the Underlying Action
22   (the “Underlying Complaint”).
23               23.   Prior to December 28, 2020, neither the Underlying Complaint dated
24   November 2020, nor the Second Tender dated December 14, 2020, had been
25   provided to AGR US.
26               24.   On January 5, 2021, AGR US acknowledged receipt of NSC’s
27   December 28, 2020 letter and once again requested the information and documents
28   outstanding since August 25, 2020.
     2358950.1                                  -6-
                                  Complaint for Declaratory Relief
Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 7 of 45 Page ID #:7



 1               25.   NSC still did not respond to the requests at that time.
 2               26.   On March 18, 2021, NSC sent AGR US a copy of the Third-Party
 3   Complaint against NSC filed by Boeing in the Underlying Action and asked that
 4   AGR US provide a defense under the Policies.
 5               27.   On March 25, 2021, AGR US acknowledged receipt of NSC’s March
 6   18, 2021 letter and again requested the information and documents outstanding
 7   since August 25, 2020.
 8               28.   On April 9, 2021, NSC provided a copy of Exhibit A, the “Standard
 9   Operating Procedure for Parachute System Qualification (PSQT) Balloon Drop”.
10   NSC’s counsel also stated that an airworthiness certificate for the balloon system
11   was not required.
12               29.   On April 15, 2021, AGR US sent NSC a third position letter advising
13   NSC that AGR US will defend NSC in connection with the Third-Party Complaint
14   by Boeing subject to a reservation of rights that no coverage, either defense or
15   indemnity, was available under either of the Policies and reserving AGR US’ right
16   to initiate a declaratory judgment action seeking a declaration that no coverage,
17   defense or indemnity, was owed to NSC. AGR US is currently providing a defense
18   to NSC, under reservation of rights, in connection with the Third-Party Complaint.
19      THE UNDERLYING ACTION AND THE THIRD-PARTY COMPLAINT
20               30.   On February 26, 2021, in the Underlying Action, Boeing filed a third-
21   party complaint against NSC seeking defense and indemnification from NSC (the
22   “Third-Party Complaint”). A true and correct copy of the Third-Party Complaint
23   and exhibits thereto is attached hereto as Exhibit “A”.
24               31.   The complaint filed by Mr. and Mrs. Lachenmeier against Boeing in
25   the Underlying Action is attached to and incorporated into the Third-Party
26   Complaint.
27   ///
28   ///
     2358950.1                                      -7-
                                    Complaint for Declaratory Relief
Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 8 of 45 Page ID #:8



 1               A. THE UNDERLYING COMPLAINT
 2               32.   In the Underlying Complaint, Mr. and Mrs. Lachenmeier allege that
 3   Mr. Lachenmeier was NSC’s President and Launch Director and that Mrs.
 4   Lachenmeier was NSC’s Chief Financial Officer at the time of Mr. Lachenmeier’s
 5   March 27, 2017 accident during conduct of the PSQT balloon drop.
 6               33.   The Underlying Complaint alleges that the PSQT balloon drop was
 7   one among a series of tests NSC was performing for Boeing pursuant to the
 8   purchase contract in connection with Boeing’s testing of its parachute system.
 9               34.   The Underlying Complaint alleges that Mr. Lachenmeier’s duties as
10   NSC’s Launch Director at the time included making final connections to equipment
11   prior to the PSQT balloon drop launch.
12               35.   During the PSQT balloon drop test, Boeing’s parachute recovery
13   system was to be tested by carrying Boeing’s test capsule to a 40,000-foot height
14   with NSC’s helium balloon and releasing it to test the parachute system.
15               36.   The Underlying Complaint alleges that, to prepare for the test, Mr.
16   Lachenmeier plugged in the Boeing capsule release cable. At that time, an
17   electrostatic discharge allegedly caused one of the pyro activated cutters to misfire,
18   severing the primary restraint lines holding the helium balloon to the ground. The
19   electrostatic discharge caused the capsule, tethered to the balloon, to move upwards
20   and this caused Mr. Lachenmeier to fall off of the ladder he was standing on
21   approximately 20 feet to the ground and injure his right foot, right ankle, neck, back
22   and hips. Mr. Lachenmeier eventually underwent below-the-knee amputation of his
23   right leg as a result of this injuries.
24               37.   The Underlying Complaint alleges, among other things, that Boeing
25   maintained control of the work area during the PSQT balloon drop and Boeing had
26   a duty under the purchase contract to provide and maintain Mr. Lachenmeier’s and
27   NSC’s work area and equipment in a safe condition and free of defects, for NSC’s
28   use during the PSQT balloon drop.
     2358950.1                                  -8-
                                  Complaint for Declaratory Relief
Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 9 of 45 Page ID #:9



 1               38.   In the Underlying Complaint, Mr. and Mrs. Lachenmeier assert three
 2   (3) causes of action against Boeing for negligence, intentional infliction of
 3   emotional distress, and loss of consortium.
 4               B. THE THIRD-PARTY COMPLAINT
 5               39.   In the Third-Party Complaint, Boeing alleges that Mr. and Mrs.
 6   Lachenmeier were executive officers of NSC at the time of Mr. Lachenmeier’s
 7   accident. Mr. Lachenmeier was NSC’s President and Chief Technical Officer and
 8   the Launch Director for the PSQT balloon drop. Mrs. Lachenmeier was NSC’s
 9   Chief Financial Officer. Boeing alleges that Mr. Lachenmeier had a supervisory
10   role with regard to the PSQT balloon drop and was closely involved in the
11   execution of the PSQT balloon drop.
12               40.   Boeing also alleges that at the time of Mr. Lachenmeier’s accident, the
13   work area where the accident happened was “under Boeing’s control for purposes
14   of completing the PSQT” balloon drop and NSC’s personnel, including Mr.
15   Lachenmeier, were performing work there in connection with completing the PSQT
16   balloon drop.
17               41.   Boeing alleges that Mr. Lachenmeier was injured while conducting
18   the PSQT balloon drop.
19               42.   Boeing asserts that it was not responsible in any way for the accident
20   and that the accident was caused by NSC’s and Mr. Lachenmeier’s concurrent
21   negligent and tortious conduct.
22               43.   Boeing alleges that following Mr. Lachenmeier’s accident, a root
23   cause analysis conducted by Boeing and NSC determined that an NSC hardware
24   failure caused an ungrounded spark to prematurely activate a pyrotechnic cutter that
25   severed one of the restraints that had been securing Boeing’s BP-4 capsule and
26   caused the ladder Mr. Lachenmeier was standing on to fall.
27   ///
28   ///
     2358950.1                                    -9-
                                   Complaint for Declaratory Relief
Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 10 of 45 Page ID #:10



 1               44.    Boeing asserts that the “precipitating cause” of the accident was the
 2   mechanical failure of an NSC aircraft product and that NSC is liable to Boeing for
 3   losses arising from NSC’s aircraft product.
 4               45.    Boeing also asserts that pursuant to paragraph 40 of the GP2 Services
 5   Agreement, NSC must indemnify Boeing for NSC’s and/or Mr. Lachenmeier’s
 6   alleged negligence. Paragraph 40 of the GP2 Services Agreement provides, in
 7   pertinent part:
 8
                 INDEMNIFICATION, INSURANCE AND PROTECTION OF
 9
                 PROPERTY.
10
                 The following provisions shall only apply if and to the extent Seller’s
11
                 [NSC’s] personnel enter or perform work at premises owned or
12               controlled by Buyer [Boeing] or Buyer’s customer:
13
                 a. Indemnification. Seller shall defend, indemnify and hold harmless
14               The Boeing Company, its subsidiaries, and their directors, officers,
15               employees and agents from and against all actions, causes of action,
                 liabilities, claims, suits, judgments, liens, awards and damages of any
16               kind and nature whatsoever for property damage, personal injury or
17               death (including without limitation injury to or death of employees of
                 Seller or any subcontractor thereof) and expenses, costs of litigation
18               and counsel fees related thereto or incident to establishing the right to
19               indemnification, arising out of or in any way related to this Contract,
                 the performance thereof by Seller or any subcontractor thereof or other
20               third parties within the control or acting at the direction of Seller, or
21               any of their respective employees (collectively for the purposes of this
                 paragraph, the “Seller Parties”), including, without limitation, the
22               provision of goods, services, personnel, facilities, equipment, support,
23               supervision or review. The foregoing indemnity shall apply only to the
                 extent of the negligence or willful misconduct of the Seller Parties that
24               occurs while on premises owned or controlled by Buyer. In no event
25               shall Seller’s obligations hereunder be limited to the extent of any
                 insurance available to or provided by Seller or any subcontractor
26               thereof. Seller expressly waives any immunity under industrial
27               insurance, whether arising out of statute or other source, to the extent
                 of the indemnity set forth in this paragraph.
28
     2358950.1                                     -10-
                                    Complaint for Declaratory Relief
Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 11 of 45 Page ID #:11



 1               46.   Boeing alleges that NSC’s negligence also resulted in breaches of the
 2   GP2 Services Agreement. The alleged breaches include:
 3               (1) NSC’s failure to establish and maintain an acceptable quality
                 control system and allow Boeing to adequately review NSC’s
 4               procedures, practices, processes and related documents to determine
                 such acceptability (Section 13); (2) NSC’s failure to notify Boeing in
 5               writing “when discrepancies in [NSC’s] process, including any
                 violation of or deviation from NSC’s approved inspection/quality
 6               control system, or goods/materials are discovered or suspected which
                 may affect the Services delivered or to be delivered under this [GP2
 7               Services Agreement]” (Section 14); (3) failure to perform the services
                 in a manner that was warranted to be “free from defects in
 8               workmanship and conform to the requirements of [the GP2 Services
                 Agreement]” (Section 17); and (4) NSC’s failure to ensure that it and
 9               any subcontractor, use suitable precautions to prevent damage to
                 Boeing’s property, and promptly and equitably reimburse Boeing for
10               such damage or repair that is caused by NSC’s or its subcontractor’s
                 negligence (Section 40(g)).
11
12               47.   Boeing claims that in the absence of the GP2 Services Agreement,
13   NSC is liable to Boeing for such alleged breaches and must indemnify Boeing for
14   same.
15               48.   Boeing asserts four (4) causes of action against NSC in the Third-
16   Party Complaint: total equitable indemnity, comparative indemnity, equitable
17   apportionment of fault, and contractual indemnity.
18               49.   In its first cause of action for “total equitable indemnity”, Boeing
19   alleges that if Boeing is held liable to Mr. and Mrs. Lachenmeier in the Underlying
20   Action, such liability would be due to the tortious conduct of NSC and of Mr.
21   Lachenmeier, for whom NSC is liable, and that NSC would be required to
22   completely indemnify Boeing.
23               50.   Boeing alleges that it is entitled, at a minimum, to an adjudication of
24   its share of legal responsibility in connection with the Underlying Action as well as
25   each party’s respective share of legal responsibility. It claims it should be
26   indemnified, at a minimum, on the basis of comparative/partial indemnity as
27   between and/or among Boeing, NSC, and Timothy Lachenmeier.
28   ///
     2358950.1                                    -11-
                                    Complaint for Declaratory Relief
Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 12 of 45 Page ID #:12



 1               51.   For its second cause of action for comparative indemnity, it alleges
 2   that if Boeing is held liable in the Underlying Action, NSC must indemnify Boeing
 3   for that portion of any judgment attributable to the percentage of fault assessed or
 4   assessable against NSC and/or Mr. Lachenmeier.
 5               52.   On its third cause of action for equitable apportionment of fault,
 6   Boeing seeks a declaration regarding the proportion of negligence, fault, and/or
 7   other liability of NSC and Mr. Lachenmeier in the Underlying Action.
 8               53.   For its contractual indemnity cause of action, Boeing contends that
 9   NSC’s refusal to accept Boeing’s tender and defend and indemnify Boeing in the
10   Underlying Action is a breach of a material term of the GP2 Services Agreement
11   for which Boeing is entitled to injunctive relief.
12               54.   Boeing requests an adjudication that “any responsibility and/or
13   liability determined to exist for the damages alleged in the Underlying Complaint is
14   the result of the primary and/or active negligence and/or otherwise tortious
15   misconduct of NSC, and only the secondary and/or passive negligence and/or
16   derivative negligence of Boeing” and that NSC must defend and indemnify Boeing
17   in the Underlying Action and reimburse Boeing for attorneys’ fees, expenses, and
18   court costs.
19               55.   Boeing also demands that the Court “adjudge and decree that the
20   negligent and/or other wrongful conduct of Boeing and NSC, or any of them, shall
21   be apportioned” and that Boeing be awarded partial and comparative
22   indemnification against NSC.
23           THE AVIATION COMMERCIAL GENERAL LIABILITY POLICY
24               56.   AGR US issued the Aviation CGL Policy to NSC for the policy
25   period March 1, 2017 to March 1, 2018. A true copy of the Aviation CGL Policy is
26   attached hereto as Exhibit “B”.
27   ///
28   ///
     2358950.1                                  -12-
                                  Complaint for Declaratory Relief
Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 13 of 45 Page ID #:13



 1               57.    The coverage provided by the Aviation CGL Policy is subject to all of
 2   the Aviation CGL Policy’s terms, provisions, conditions, exclusions, and
 3   endorsements, which include, but are not limited to, the following definitions:
 4                     AVIATION COMMERCIAL GENERAL LIABILITY
 5                                      INSURANCE POLICY
 6               Various provisions in this policy restrict coverage. Read the entire
 7               policy carefully to determine rights, duties and what is or is not
 8               covered.
 9
10               Throughout this policy the words “you” and “your” refer to the Named
11               Insured shown in the Declarations and any other person or
12               organization qualifying as a Named Insured under this policy. The
13               words “we”, “us” and “our” refer to the Company providing this
14               insurance which is shown in the Declarations (and hereinafter referred
15               to as the Company).
16
17               The word “Insured” means any person or organization qualifying as
18               such under SECTION – V - WHO IS AN INSURED.
19
20               Other words and phrases that appear in bold type have special
21               meaning. Refer to SECTION I – DEFINITIONS.
22
23               In consideration of the payment of the premium, in reliance upon the
24               statements of the Declarations made a part hereof, subject to all of the
25               terms of this policy including the applicable limits of liability, the
26               Company agrees with the Named Insured with respect to the coverages
27               indicated in the Declarations as follows:
28   ///
     2358950.1                                     -13-
                                    Complaint for Declaratory Relief
Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 14 of 45 Page ID #:14



 1                                   SECTION I – DEFINITIONS
 2                                            *      *     *
 3               2. Aircraft means any aircraft including engines, propellers,
 4                  operating and navigating instruments and radio equipment attached
 5                  to or usually attached to or carried on the aircraft, including
 6                  component parts detached and not replaced by other similar parts,
 7                  and tools therein which are standard for the make and type of
 8                  aircraft. The term aircraft excludes missiles, spacecraft and
 9                  launch vehicles.
10                                            *      *     *
11               4. Aviation operations means all operations arising from the
12                  ownership, maintenance or use of locations for aviation activities
13                  including that portion of roads or other accesses that adjoin these
14                  locations. Aviation operations include all operations necessary or
15                  incidental to aviation activities.
16
17               5. Bodily Injury means physical injury sustained by any person,
18                  caused by an occurrence during the policy period, including
19                  sickness, disease, mental anguish, and death at any time resulting
20                  therefrom. Mental anguish does not include Personal Injury.
21                                            *      *     *
22               7. Employee includes a leased worker. Employee does not include
23                  a temporary worker.
24
25               8. Executive officer means a person holding any of the officer
26                  positions created by your charter, constitution, by-laws or any
27                  other similar governing document.
28                                            *      *     *
     2358950.1                                      -14-
                                    Complaint for Declaratory Relief
Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 15 of 45 Page ID #:15



 1               11. Insured contract means any of the following:
 2                                            *     *     *
 3                  f. that part of any other contract or agreement pertaining to your
 4                     aviation     operations    (including   indemnification   of   a
 5                     municipality in connection with work performed for a
 6                     municipality) under which you assume the tort liability of
 7                     another party to pay for Bodily Injury or Property Damage to
 8                     a third person or organization. Tort liability means a liability
 9                     that would be imposed by law in the absence of any contract or
10                     agreement.
11
12                     Paragraph 11. does not include that part of any contract or
13                     agreement:
14                                            *     *     *
15                     (4) that indemnifies any person or organization for Bodily
16                        Injury or Property Damage arising out of the manufacture
17                        of aircraft or aircraft parts by the indemnitee,
18                                            *     *     *
19               19. Occurrence means an accident, including continuous or repeated
20                  exposure to substantially the same general harmful conditions,
21                  during the policy period, that results in Bodily Injury or Property
22                  Damage during the policy period neither expected nor intended
23                  from the standpoint of the Insured. In the event of continuing or
24                  progressive Bodily Injury or Property Damage happening over
25                  an extended length of time, such Bodily Injury and Property
26                  Damage shall be deemed to be one occurrence, and shall be
27                  deemed to occur only when such Bodily Injury and Property
28                  Damage first commences.
     2358950.1                                     -15-
                                     Complaint for Declaratory Relief
Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 16 of 45 Page ID #:16



 1                                              *     *       *
 2               58.      Under Section II – Coverages, the Aviation CGL Policy contains
 3   insuring agreements and exclusions, including but not limited to, the following:
 4                                     SECTION II – COVERAGES
 5               COVERAGE          A    –   BODILY          INJURY   AND   PROPERTY
 6               DAMAGE LIABILITY
 7               1. Insuring Agreement
 8                     a. We will pay those sums that the Insured becomes legally
 9                       obligated to pay as damages because of Bodily Injury or
10                       Property Damage to which this insurance applies resulting
11                       from your aviation operations. We will have the right and duty
12                       to defend the Insured against any suit seeking those damages.
13                       However, we will have no duty to defend the Insured against
14                       any suit seeking damages for Bodily Injury or Property
15                       Damage to which this insurance does not apply. We may at our
16                       discretion investigate any occurrence and settle any claim or
17                       suit that may result. However:
18                       (1) the amount we will pay for damages is limited as described
19                          in SECTION III – LIMITS OF INSURANCE, and
20                       (2) our right and duty to defend ends when we have used up the
21                          applicable limit of insurance in the payment of judgments or
22                          settlements under Coverages A or B or medical expenses
23                          under Coverage C.
24                       No other obligation or liability to pay sums or perform acts or
25                       services is covered unless explicitly provided for under
26                       SUPPLEMENTARY PAYMENTS – COVERAGE A, B
27                       AND D.
28   ///
     2358950.1                                       -16-
                                       Complaint for Declaratory Relief
Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 17 of 45 Page ID #:17



 1                 b. This insurance applies to Bodily Injury and Property Damage
 2                    only if:
 3                    (1) the Bodily Injury or Property Damage is caused by an
 4                       occurrence that takes place in the coverage territory,
 5                    (2) the Bodily Injury or Property Damage occurs during the
 6                       policy period and
 7                                           *      *     *
 8                 e. Damages because of Bodily Injury include damages claimed by
 9                    any person or organization for care, loss of services or death
10                    resulting at any time from Bodily Injury.
11                                           *      *     *
12
                 2. Exclusions
13
                   The insurance provided by Coverage A does not apply to:
14
                                             *      *     *
15
                   b. Bodily Injury or Property Damage for which the Insured is
16
                      obligated to pay damages by reason of the assumption of
17
                      liability in a contract or agreement.
18
                      This exclusion does not apply to liability for damages:
19
                      (1) that the Insured would have in the absence of the contract or
20
                         agreement or
21
                      (2) assumed in a contract or agreement that is an insured
22
                         contract, provided the Bodily Injury and Property Damage
23
                         occurs subsequent to the execution of the contract or
24
                         agreement. Solely for the purposes of liability assumed in an
25
                         insured contract, reasonable attorney fees and necessary
26
                         litigation expenses incurred by or for a party other than the
27
28
     2358950.1                                    -17-
                                   Complaint for Declaratory Relief
Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 18 of 45 Page ID #:18



 1                     Insured are deemed to be damages because of Bodily Injury
 2                     or Property Damage, provided that:
 3                     (a) liability to such party for, or for the cost of, that party’s
 4                           defense has also been assumed in the same insured
 5                           contract and
 6                     (b) such attorney fees and litigation expenses are for defense
 7                           of that party against a civil or alternative dispute
 8                           resolution proceeding in which damages to which this
 9                           insurance applies are alleged.
10                                           *     *      *
11               e. Bodily Injury to:
12                  (1) an employee of the Insured arising out of and in the course
13                     of:
14                     (a) employment by the Insured or
15                     (b) performing duties related to the conduct of the Insured’s
16                           business.
17                  (2) the spouse, child, parent, brother or sister of the employee as
18                     a consequence of para-graph e.(1) above.
19                  This exclusion applies:
20                  (3) whether the Insured may be liable as an employer or in any
21                     other capacity and
22                  (4) to any obligation to share damages with or repay someone
23                     else who must pay damages because of the injury.
24                  This exclusion does not apply to liability assumed by the
25                  Insured under an insured contract.
26
                                             *     *      *
27
28
     2358950.1                                    -18-
                                   Complaint for Declaratory Relief
Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 19 of 45 Page ID #:19



 1                     g. Bodily Injury or Property Damage arising out of the
 2                        ownership, maintenance, use or entrustment to others of any
 3                        aircraft, auto or watercraft owned or operated by or leased,
 4                        rented, or loaned to any Insured. Use includes operation and
 5                        loading or unloading and with respect to aircraft, operated by
 6                        also includes operation on behalf of any Insured.
 7
 8                        This exclusion applies even if the claims against any Insured
 9                        allege negligence or other wrongdoing in the supervision, hiring,
10                        employment, training or monitoring of others by that Insured, if
11                        the occurrence which caused the Bodily Injury or Property
12                        Damage involved the ownership, maintenance, use or
13                        entrustment to others of any aircraft, auto or watercraft that is
14                        owned or operated by or leased, rented or loaned to any Insured.
15                                               *      *     *
16                                SECTION V – WHO IS AN INSURED
17               1. If you are designated in the Declarations as:
18                                               *      *     *
19
                       d. an organization other than a partnership, joint venture or limited
20
                          liability company, you are an Insured. Your executive officers
21
                          and directors are Insureds, but only with respect to their duties
22
                          as your officers or directors. Your stockholders are also
23
                          Insureds, but only with respect to their liability as stockholders.
24
                                                 *      *     *
25
26               59.      The Aviation CGL Policy contains Condition No. 4, the Duties In the

27   Event of Occurrence, Loss, Claim Or Suit, which imposes certain duties and
28   ///
     2358950.1                                        -19-
                                       Complaint for Declaratory Relief
Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 20 of 45 Page ID #:20



 1   obligations upon an insured as a pre-condition to coverage, including but not
 2   limited to the following:
 3                            SECTION VI – POLICY CONDITIONS
 4
                                             *     *      *
 5
                 4. Duties In The Event Of Occurrence, Loss, Claim Or Suit
 6
                   a. You must see to it that we are notified promptly of an
 7
                      occurrence or an offense which may result in a claim. To the
 8
                      extent possible, notice should include all of the following:
 9
                      (1) How, when and where the occurrence took place;
10
                      (2) The names and addresses of any injured persons and
11
                         witnesses;
12
                      (3) The nature and location of any injury or damage arising out
13
                         of the occurrence or offense.
14
                   b. If a claim is made or suit is brought against any Insured, you
15
                      must:
16
                      (1) immediately record the specifics of the claim or suit and the
17
                         date received and
18
                      (2) notify the Company as soon as practicable.
19
                   c. You and any other involved Insured must:
20
                      (1) immediately send the Company copies of any demands,
21
                         notices, summonses or legal papers received in connection
22
                         with the claim or suit,
23
                      (2) authorize the Company to obtain records and other
24
                         information,
25
                      (3) cooperate with the Company in the investigation, settlement
26
                         or defense of the claim or suit and
27
28   ///
     2358950.1                                     -20-
                                   Complaint for Declaratory Relief
Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 21 of 45 Page ID #:21



 1                        (4) assist the Company, upon its request, in the enforcement of
 2                           any right against any person or organization which may be
 3                           liable to the Insured because of injury or damage to which
 4                           this insurance may also apply.
 5                     d. No Insured will, except at that Insured’s own cost, voluntarily
 6                        make a payment, assume any obligation, or incur any expense,
 7                        other than for first aid, without the Company’s consent.
 8
                                                *     *       *
 9
                 60.      The Aviation CGL Policy contains Amendatory Endorsement No. 10,
10
     which notwithstanding Coverage A, Exclusion 2.g, extends the coverage available
11
     under the Aviation CGL Policy to include the following:
12
                                    AMENDATORY ENDORSEMENT
13
                                            (Endorsement No. 10)
14
                 In consideration of an additional premium of $Included, this endorsement
15
                 modifies the policy to which it is attached as follows:
16
                 Notwithstanding Coverage A., Exclusion 2. g. this policy is extended to
17
                 include the following:
18
                 AIRCRAFT LIABILITY
19
                 1. INSURING AGREEMENT
20
                    (a) We will pay those sums that the Insured becomes legally obligated
21
                         to pay as damages because of Bodily Injury or Property Damage
22
                         to which this insurance applies resulting from your ownership,
23
                         maintenance or use of Experimental Aerostats and High Altitude
24
                         Shuttle Systems (HASS). We will have the right and duty to defend
25
                         any suit seeking those damages. We may at our discretion
26
                         investigate any occurrence and settle any claim or suit that may
27
                         result.
28
     2358950.1                                       -21-
                                       Complaint for Declaratory Relief
Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 22 of 45 Page ID #:22



 1
                      But:
 2
                      (1) The amount we will pay for damages is limited as described in
 3
                         ITEM 3 of this endorsement – LIMITS OF INSURANCE; and
 4
                      (2) Our right and duty to defend end when we have used up the
 5
                         applicable limit of insurance.
 6
                      No other obligation or liability to pay sums or perform acts or
 7
                      services is covered.
 8
                   (b) This insurance applies to Bodily Injury and Property Damage
 9
                      only if:
10
                      (1) The Bodily Injury or Property Damage is caused by an
11
                         occurrence that takes place in the coverage territory; and
12
                      (2) The Bodily Injury or Property Damage occurs during the
13
                         policy period; and
14
                      (3) The Experimental Aerostats and High Altitude Shuttle Systems
15
                         are used by you or on your behalf in connection with your
16
                         Aviation Operations insured under this policy.
17
                   (c) Damages because of Bodily Injury include damages claimed by
18
                      any person or organization for care, loss of services or death
19
                      resulting at any time from the Bodily Injury.
20
21
                 2. EXCLUSIONS
22
                   This insurance does not apply to:
23
                                               *    *     *
24
                   (b) Bodily Injury or Property Damage for which the Insured is
25
                      obligated to pay damages by reason of the assumption of liability in
26
                      a contract or agreement. This exclusion does not apply to liability
27
                      for damages that the insured would have in the absence of the
28
     2358950.1        contract of agreement.       -22-
                                    Complaint for Declaratory Relief
Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 23 of 45 Page ID #:23



 1
                                                 *    *     *
 2
                   (e) Bodily Injury to:
 3
                       (1) An employee of the Insured arising out of and in the course of
 4
                            employment by the Insured; or
 5
                       (2) The spouse, child, parent, brother or sister of that employee as a
 6
                            consequence of (e) (1) above.
 7
                       This exclusion applies:
 8
                            (i) Whether the Insured may be liable as an employer or in any
 9
                               other capacity; and
10
                            (ii) To any obligation to share damages with or repay someone
11
                               else who must pay damages because of the injury.
12
                                                 *    *     *
13
14                 THE PRODUCTS / COMPLETED OPERATIONS POLICY

15               61.    AGR US issued the Products/Completed Operations Policy to NSC
16   for the policy period March 1, 2017 to March 1, 2018. A true and correct copy of
17   the Policy is attached hereto as Exhibit “C”.
18               62.    The coverage provided by the Products/Completed Operations Policy
19   is subject to all of the Products/Completed Operations Policy’s terms, provisions,
20   conditions, exclusions, and endorsements, which include but are not limited to the
21   following definitions:
22                AIRCRAFT PRODUCTS / COMPLETED OPERATIONS AND
23                       GROUNDING LIABILITY INSURANCE POLICY
24
25               Various provisions in this policy restrict coverage. Read the entire
26               policy carefully to determine rights, duties and what is or is not
27               covered.
28
     2358950.1                                       -23-
                                      Complaint for Declaratory Relief
Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 24 of 45 Page ID #:24



 1               Words and phrases that appear in bold type have special meaning.
 2               Refer to the section titled – DEFINITIONS.
 3               In consideration of the payment of the premium, in reliance upon the
 4               statements of the Declarations made a part hereof, subject to all of the
 5               terms of this policy including the applicable limits of liability, the
 6               Company agrees with the Named Insured as follows:
 7                                            DEFINITIONS
 8               1. AIRCRAFT
 9                  “Aircraft” means a vehicle designed to be used primarily in the air
10                  and to be supported by the dynamic reaction of the air upon the
11                  vehicle’s wings or rotor-blades, and/or by the vehicle’s buoyancy in
12                  the air. The term aircraft excludes missiles, spacecraft and launch
13                  vehicles.
14
15               2. AIRCRAFT PRODUCTS
16                  “Aircraft Products” means aircraft, missiles, spacecraft or
17                  launch vehicles and any ground support or control equipment used
18                  therewith or any article furnished by the Insured or its predecessors
19                  and installed therein or used in connection therewith, or for spare
20                  parts thereof, or tooling used for the manufacture thereof, including
21                  ground handling tools and equipment and also means training aids,
22                  instructions, manuals, blueprints, engineering or other data, and/or
23                  any article in respect of which engineering or other advice and/or
24                  services and/or labor have been given or supplied by the Insured
25                  relating to aircraft, missiles, spacecraft, launch vehicles or any
26                  article thereof.
27   ///
28   ///
     2358950.1                                       -24-
                                       Complaint for Declaratory Relief
Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 25 of 45 Page ID #:25



 1               3. BODILY INJURY
 2                 “Bodily Injury” means physical injury sustained by any person,
 3                 caused by an occurrence during the policy period, including
 4                 sickness, disease, mental anguish, and death at any time resulting
 5                 therefrom. Mental anguish does not include personal injury.
 6                                          *     *      *
 7               5. COMPLETED OPERATIONS
 8                 “Completed Operations” means work, including services and
 9                 labor performed by the Insured in connection with aircraft,
10                 missiles or spacecraft. Operations include materials, parts or
11                 equipment furnished in connection therewith. Operations shall be
12                 deemed completed at the earliest of the following times:
13                 A) when all operations to be performed by or on behalf of the
14                    Insured under the contract have been completed; or
15
                   B) when all operations to be performed by or on behalf of the
16
                      Insured at the site of the operations have been completed; or
17
18                 C) when the portion of the work out of which the Bodily Injury or

19                    Property Damage arises has been put to its intended use by any

20                    person or organization other than another contractor or

21                    subcontractor engaged for a principal as a part of the same

22                    project.

23
24                 Operations which may require further service, maintenance, work,

25                 correction, repair or replacement because of any defect or

26                 deficiency, but which are otherwise complete, shall be deemed

27                 completed.

28   ///
     2358950.1                                   -25-
                                   Complaint for Declaratory Relief
Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 26 of 45 Page ID #:26



 1               6. COMPLETED OPERATIONS HAZARD
 2                 “Completed Operations Hazard” means bodily injury and
 3                 property damage arising out of completed operations or reliance
 4                 upon a representation or warranty at any time with respect thereto,
 5                 but only if the bodily injury or property damage occurs after such
 6                 operations have been completed or abandoned and occurs away
 7                 from premises owned by or rented to the Insured. The completed
 8                 operations hazard does not include bodily injury or property
 9                 damage arising out of the existence of tools, uninstalled equipment
10                 or abandoned or unused materials.
11                                          *     *      *
12               9. INSURED

13                The unqualified word Insured includes the Named Insured and also
14                includes any partner, executive officer, director, employee,
15                stockholder or agent thereof, while acting within the scope of his
16                duties as such. Such insurance as is afforded any employee shall not
17                apply to bodily injury sustained by another employee of the same
18                Insured in the course of or arising out of his employment by such
19                Insured.
20                                          *     *      *
21
                 15. OCCURRENCE
22
                   “Occurrence” means an accident, including continuous or repeated
23
                   injurious exposure to conditions, other than Grounding, during the
24
                   policy period, which results in bodily injury or property damage
25
                   during the policy period neither expected nor intend-ed from the
26
                   standpoint of the Insured. In the event of continuing or progressive
27
                   bodily injury or property damage otherwise covered by the policy
28
     2358950.1                                   -26-
                                   Complaint for Declaratory Relief
Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 27 of 45 Page ID #:27



 1                     happening over an extended period of time, such bodily injury or
 2                     property damage shall be deemed to be one occurrence, and shall
 3                     be deemed to occur only when such bodily injury or property
 4                     damage first commences.
 5                                              *      *     *
 6               17. PRODUCTS HAZARD
 7                     “Products Hazard” means the handling or use of (other than by an
 8                     Insured) or the existence of any condition in an aircraft product
 9                     when such aircraft product:
10                     A) is not in the possession of the Insured and
11                     B) is away from premises owned, rented or controlled by the
12                        Insured.
13                     With respect to Coverage A - Bodily Injury or Property Damage
14                     Liability - paragraph B) above does not apply to a completed
15                     aircraft or any aircraft product forming a part thereof. With
16                     respect to Coverage B - Grounding Liability - Conditions A) and
17                     B) of this paragraph do not apply to a completed aircraft or any
18                     aircraft product forming a part thereof.
19                                              *      *     *
20
                 63.      The coverage provided by the Products/Completed Operations Policy
21
     is subject to all of the Products/Completed Operations Policy’s terms, provisions,
22
     conditions, exclusions, and endorsements, which include but are not limited to the
23
     following insuring agreement for Coverage A – Bodily Injury or Property Damage
24
     Liability:
25
26   ///

27   ///
28   ///
     2358950.1                                       -27-
                                       Complaint for Declaratory Relief
Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 28 of 45 Page ID #:28



 1                                  INSURING AGREEMENTS
 2               1. COVERAGE A - BODILY INJURY OR PROPERTY
 3                 DAMAGE LIABILITY
 4                 To pay on behalf of the Insured all sums which the Insured shall
 5                 become legally obligated to pay as damages because of bodily
 6                 injury or property damage to which this insurance applies, caused
 7                 by an occurrence arising out of the products hazard or the
 8                 completed operations hazard.
 9                                          *     *      *
10               3. DEFENSE       AND      SETTLEMENTS           -    COSTS      AND
11                 SUPPLEMENTARY PAYMENTS
12                 The Company shall have the right and duty to defend any suit
13                 against the Insured seeking damages on account of such bodily
14                 injury, property damage or loss of use, even if any of the
15                 allegations of the suit are groundless, false or fraudulent, and may
16                 make such investigations and settlement of any claim or suit as it
17                 deems expedient.
18
                                            *     *      *
19
                                           EXCLUSIONS
20
                 THIS POLICY DOES NOT APPLY:
21
                 1. UNDER COVERAGES A AND B:
22
                   A) to liability assumed by the Insured under any contract or
23
                      agreement except:
24
                      1) a warranty of fitness or quality of the Named Insured’s
25
                         aircraft products or a warranty that work performed by or
26
                         on behalf of the Named Insured will be done in a
27
                         workmanlike manner or
28
     2358950.1                                   -28-
                                   Complaint for Declaratory Relief
Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 29 of 45 Page ID #:29



 1                    2) liability assumed by the Named Insured under a written
 2                       contract executed during the Policy Period provided such
 3                       contract is:
 4                       a) reported to the Company within thirty (30) days after its
 5                          execution and the Insured shall pay premium as
 6                          determined by the Company and
 7                       b) not rejected by the Company by mailing to the Named
 8                          Insured at the address shown in the Declarations a written
 9                          no-tice stating when, not less than ten (10) days thereafter,
10                          such written contract is excluded from this policy.
11                                           *       *    *
12                    C) to any obligation for which the Insured or any carrier as his
13                       insurer may be held liable under any workers’ compensation,
14                       unemployment compensation or disability benefits law or
15                       under any similar law, or bodily injury to an employee of the
16                       Insured arising out of and in the course of employment by
17                       the Insured.
18                       This exclusion does not apply with respect to liability of
19                       others assumed by the Insured;
20                                           *       *    *
21
                 2. UNDER COVERAGE A:
22
                   A) to liability arising out of the handling or use of or the existence
23
                      of any condition in any aircraft product owned by, loaned to,
24
                      or, except with respect to aircraft covered under Coverage B,
25
                      grounding liability, in possession or control of, or in flight by
26
                      or on behalf of the Insured;
27
                                             *       *    *
28
     2358950.1                                    -29-
                                   Complaint for Declaratory Relief
Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 30 of 45 Page ID #:30



 1               64.      The Products/Completed Operations Policy contains Condition No. 3,
 2   titled “Notice of Occurrence, Loss, Claims Suit or Grounding”, which imposes
 3   certain duties and obligations upon an insured as a pre-condition to coverage,
 4   including but not limited to the following:
 5                                              CONDITIONS
 6                                               *      *     *
 7               3. NOTICE OF OCCURRENCE, LOSS, CLAIM, SUIT OR
 8               GROUNDING
 9                     A) The Named Insured must promptly notify the Company of an
10                       occurrence that may result in a claim. Such notice shall be in
11                       writing to the Company. Such notice shall include:
12                       (1) particulars sufficient enough to identify the Insured,
13                       (2) details regarding how, when and where the occurrence took
14                          place and
15                       (3) the names and addresses of any injured persons and
16                          witnesses.
17                     B) If claim is made or suit is brought against the Insured, the
18                       Named Insured must see to it that the Company receive prompt
19                       written notice of the claim or suit. The Named Insured and any
20                       other Insured involved must:
21                       (1) immediately send the Company copies of any demands,
22                          notices, summonses or legal papers received in connection
23                          with the claim or suit,
24                       (2) authorize the Company to obtain records and other
25                          information,
26                       (3) cooperate with the Company in the investigation or defense
27                          of the claim or suit and
28
     2358950.1                                         -30-
                                        Complaint for Declaratory Relief
Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 31 of 45 Page ID #:31



 1                       (4) assist the Company, upon the Company’s request, in the
 2                          enforcement of any right against any person or organization
 3                          which may be liable to the Insured because of in-jury or
 4                          damage to which the insurance may also apply.
 5                     C) No Insured will, except at its own cost, voluntarily make a
 6                       payment, assume any obligation, or incur any expense, other
 7                       than for first aid, without the Company’s written consent.
 8                                             *      *     *
 9       THE AVIATION CGL POLICY DOES NOT AFFORD COVERAGE TO
10                           NSC FOR THE THIRD-PARTY COMPLAINT
11               65.      Under Coverage A, Bodily Injury and Property Damage Liability, the
12   Aviation CGL Policy covers “those sums that the Insured [NSC] becomes legally
13   obligated to pay as damages because of Bodily Injury or Property Damage to which
14   this insurance applies resulting from your [NSC’s] aviation operations.” The
15   “Bodily Injury” must be caused by an “Occurrence”.
16               66.     The Third-Party Complaint is based upon Mr. and Mrs. Lachenmeier’s
17   claims within the Underlying Action. By way of the Third-Party Complaint, Boeing
18   seeks defense, indemnification and/or contribution from NSC for Mr. and Mrs.
19   Lachenmeier’s claims in the Underlying Action pursuant to the GP2 Services
20   Agreement and common law indemnification and contribution.
21               67.      Several exclusions bar coverage of Boeing’s Third-Party Complaint
22   under Coverage A of the Aviation CGL Policy.
23               68.      Exclusion 2.b bars coverage for “Bodily Injury or Property Damage
24   for which the Insured [NSC] is obligated to pay damages by reason of the
25   assumption of liability in a contract.”
26               69.      Exclusion 2.b contains two exceptions: for liability “that the Insured
27   would have in the absence of the contract or agreement” and for liability “assumed
28   in a contract or agreement that is an insured contract, provided the Bodily Injury
     2358950.1                                      -31-
                                      Complaint for Declaratory Relief
Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 32 of 45 Page ID #:32



 1   and Property Damage occurs subsequent to the execution of the contract or
 2   agreement.”
 3               70.   An “insured contract” is defined in the Aviation CGL Policy as,
 4   among other enumerated types of contracts, “that part of any other contract or
 5   agreement pertaining to your aviation operations … under which you assume the
 6   tort liability of another party to pay for Bodily Injury or Property Damage to a
 7   third person or organization.”
 8               71.   An “insured contract” “does not include that part of any contract or
 9   agreement that” among other things indemnifies any person or organization for
10   Bodily Injury or Property Damage arising out of the manufacture of aircraft or
11   aircraft parts by the indemnitee.”
12               72.   Per the definition of an “insured contract” in the Aviation CGL
13   Policy, “tort liability” means “a liability that would be imposed by law in the
14   absence of any contract or agreement”.
15               73.   Neither Timothy Lachenmeier nor Kristen Lachenmeier is “a third
16   person” who suffered “bodily injury” because both Timothy Lachenmeier and
17   Kristen Lachenmeier are agents of NSC, and first-parties to the GP2 Services
18   Agreement and to the Aviation CGL Policy; they are not “third persons”.
19               74.   Consequently, the GP2 Services Agreement is not an “insured
20   contract”, the exception to Exclusion 2.b. for Liability Assumed in a Contract that
21   is an “insured contract” does not apply and coverage is barred under Coverage A by
22   operation of Exclusion 2.b.
23               75.   Further, the Aviation CGL Policy defines “aircraft” as “any aircraft
24   including engines, propellers, operating and navigating instruments and radio
25   equipment attached to or usually attached to or carried on the aircraft, including
26   component parts detached and not replaced by other similar parts, and tools therein
27   which are standard for the make and type of aircraft” and “excludes missiles,
28   spacecraft and launch vehicles.”
     2358950.1                                  -32-
                                  Complaint for Declaratory Relief
Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 33 of 45 Page ID #:33



 1               76.   In the Underlying Action, Mr. Lachenmeier was allegedly injured
 2   while conducting the PSQT balloon drop for Boeing for the purpose of testing
 3   Boeing’s parachute system.
 4               77.   Mr. and Mrs. Lachenmeier’s alleged injuries arose out of the
 5   manufacture of Boeing’s parachute recovery system, which parachute system is an
 6   “aircraft” as defined in the Aviation CGL Policy.
 7               78.   As such, the exclusion in the definition of an “insured contract” is
 8   applicable, the GP2 Services Agreement is not an “insured contract”, and any
 9   coverage existing under Coverage A is barred by Exclusion 2.b.
10               79.   Under Exclusion 2.e to Coverage A of the Aviation CGL Policy,
11   coverage under Coverage A does not exist for, among other things, “bodily injury”
12   to “an employee of the Insured [NSC] arising out of and in the course of: (a)
13   employment by the Insured [NSC] or (b) performing duties related to the conduct of
14   the Insured’s [NSC’s] business” and to “the spouse … of the employee as a
15   consequence of” the above-mentioned bodily injury to an employee of the Insured.
16               80.   Exclusion 2.e provides that it applies “to any obligation to share
17   damages with or repay someone else who must pay damages because of the injury”.
18               81.   Timothy Lachenmeier, as President, Chief Technical Officer and
19   Launch Director for NSC, and Kristen Lachenmeier, as Chief Financial Officer of
20   NSC, were, at all relevant times, each an employee of NSC.
21               82.   According to the Underlying Complaint, Mr. Lachenmeier was
22   injured while conducting the PSQT balloon drop for Boeing pursuant to the
23   purchase contract between NSC and Boeing. Mr. Lachenmeier was acting in the
24   course of his employment with NSC and in the performance of his duties related to
25   the conduct of NSC’s business which, upon information and belief, is providing
26   high altitude and near space platforms and flight services using NSC’s balloon
27   platforms and systems.
28   ///
     2358950.1                                   -33-
                                   Complaint for Declaratory Relief
Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 34 of 45 Page ID #:34



 1               83.   Furthermore, Mrs. Lachenmeier was the spouse of Mr. Lachenmeier at
 2   the time of Mr. Lachenmeier’s accident.
 3               84.   Exclusion 2.e. (1) and (2) applies and bars coverage of Boeing’s
 4   contractual and common law defense, indemnification and contribution claims in
 5   the Third-Party Complaint.
 6               85.   Like Exclusion 2.b. for liability assumed in a contract, Exclusion 2.e
 7   for employee injury also “does not apply to liability assumed by the Insured [NSC]
 8   under an insured contract.”
 9               86.   The GP2 Services Agreement is not an “insured contract”.
10               87.   The exception to Exclusion 2.e. does not apply and coverage is barred
11   pursuant to the Exclusion.
12               88.   Exclusion 2.g to Coverage A within the Aviation CGL Policy bars
13   coverage for “Bodily Injury or Property Damage arising out of the ownership,
14   maintenance, use or entrustment to others of any aircraft, auto or watercraft owned
15   or operated by or leased, rented, or loaned to any Insured.
16               89.   At the time of the accident, NSC and/or Mr. Lachenmeier were
17   conducting the PSQT balloon drop for Boeing. The work area in which the
18   preparation for the PSQT balloon drop was carried out by NSC and Mr.
19   Lachenmeier was allegedly controlled by Boeing and for NSC’s use. For the
20   purpose of conducting the PSQT balloon drop, NSC provided services to Boeing
21   using NSC’s balloon system to raise Boeing’s capsule to a designated height.
22               90.   The balloon system was owned and/or operated by NSC and/or Mr.
23   Lachenmeier.
24               91.   A balloon of the sort used in the PSQT balloon drop is an “aircraft”
25   within the meaning of the Aviation CGL Policy.
26               92.   Mr. Lachenmeier’s accident arose out of ownership or use of an
27   aircraft owned or operated by NSC and/or by Mr. Lachenmeier.
28               93.   Exclusion 2.g applies to bar coverage under Coverage A.
     2358950.1                                   -34-
                                   Complaint for Declaratory Relief
Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 35 of 45 Page ID #:35



 1               94.      Under     Endorsement       No.     10,    Amendatory       Endorsement,
 2   notwithstanding Exclusion 2.g, coverage is extended to “those sums that the
 3   Insured becomes legally obligated to pay as damages because of Bodily Injury or
 4   Property Damage to which this insurance applies resulting from your [NSC’s]
 5   ownership, maintenance or use of Experimental Aerostats and High Altitude
 6   Shuttle Systems (HASS).”
 7               95.      An “aerostat” is generally a lighter-than-air craft, such as a dirigible or
 8   a balloon.
 9               96.      Endorsement No. 10 contains exclusions barring coverage for:
10                     a. “Bodily Injury or Property Damage for which the Insured [NSC] is
11                        obligated to pay damages by reason of the assumption of liability in a
12                        contract or agreement” and
13                     b. bodily injury to an employee of NSC and bodily injury to a spouse of
14                        an employee of NSC related to the injuries to an employee. This
15                        exclusion applies “(i) [w]hether the Insured [NSC] may be liable as an
16                        employer or in any other capacity; and (ii) To any obligation to share
17                        damages with or repay someone else who must pay damages because
18                        of the injury”.
19               97.      Coverage for the Third-Party Complaint is unavailable under
20   Endorsement No. 10 due to application of the above-referenced exclusions.
21               98.      Pursuant to Condition 4 within the Aviation CGL Policy, “Duties In
22   The Event Of Occurrence, Loss, Claim Or Suit”, NSC “must see to it that [AGR US
23   is] notified promptly of an occurrence … which may result in a claim.”
24               99.      “Occurrence” within the Aviation CGL Policy means “an accident,
25   including continuous or repeated exposure to substantially the same general
26   harmful conditions, during the policy period, that results in Bodily Injury or
27   Property Damage during the policy period neither expected nor intended from the
28   standpoint of the Insured [NSC].”
     2358950.1                                         -35-
                                       Complaint for Declaratory Relief
Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 36 of 45 Page ID #:36



 1               100. Mr. Lachenmeier’s accident, which was an occurrence, loss, and/or
 2   claim, happened on March 27, 2017.
 3               101. At all relevant times, Mr. Lachenmeier was an officer of NSC.
 4               102. At all relevant times, Mrs. Lachenmeier was an officer of NSC.
 5               103. NSC did not notify AGR US of the accident until June 8, 2020, over
 6   three (3) years after the accident happened.
 7               104. AGR US was prejudiced by NSC’s untimely notice of the accident.
 8               105. Coverage is unavailable to NSC with respect to the Third-Party
 9   Complaint on the ground that NSC failed to promptly notify AGR US of Mr.
10   Lachenmeier’s accident.
11        THE PRODUCTS/COMPLETED OPERATIONS POLICY DOES NOT
12     AFFORD COVERAGE TO NSC FOR THE THIRD-PARTY COMPLAINT
13               106. The insuring agreement of Coverage A – Bodily Injury Or Property
14   Damage Liability provides that the Products/Completed Operations Policy will
15   respond to “all sums which the Insured shall become legally obligated to pay as
16   damages because of bodily injury or property damage to which this insurance
17   applies, caused by an occurrence arising out of the products hazard or the
18   completed operations hazard.” In order for coverage to exist under Coverage A,
19   the loss must arise out of either the “products hazard” or the “completed operations
20   hazard”.
21               107. The “products hazard” is defined as “the handling or use of (other than
22   by an Insured) or the existence of any condition in an aircraft product when such
23   aircraft product: A) is not in the possession of the Insured and B) is away from
24   premises owned, rented or controlled by the Insured.”
25               108. At the time of the accident, NSC and/or Mr. Lachenmeier, who are
26   both insureds under the Products/Completed Operations Policy, were using or
27   handling NSC’s balloon system and NSC’s balloon system was in NSC and/or Mr.
28   Lachenmeier’s possession at the time of Mr. Lachenmeier’s accident.
     2358950.1                                    -36-
                                    Complaint for Declaratory Relief
Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 37 of 45 Page ID #:37



 1               109. NSC’s balloon system, including its associated hardware, is an
 2   “aircraft product” as that term is defined within the Products/Completed Operations
 3   Policy.
 4               110. Boeing alleges that at the time of the accident, Mr. Lachenmeier as
 5   President and Launch Director, acting on behalf of NSC, had a supervisory role in
 6   the PSQT balloon drop and was closely involved in the execution of the PSQT
 7   balloon drop which involved use of the balloon system. The work area where the
 8   accident happened was “under Boeing’s control for purposes of completing the
 9   PSQT” balloon drop and NSC’s personnel, including Mr. Lachenmeier, were
10   performing work there to complete the PSQT balloon drop.
11               111. Mr. and Mrs. Lachenmeier allege in the Underlying Action that
12   Boeing provided and maintained a work area and equipment “for NSC’s use”
13   during conduct of the PSQT balloon drop.
14               112. Thus, NSC was using its balloon system and the balloon system was in
15   NSC’s possession at the time of the accident in connection with which Boeing
16   seeks defense, indemnification and contribution in the Third-Party Complaint.
17               113. Boeing’s claims do not arise out of the “Products Hazard” and there is
18   no coverage under Coverage A of the Products/Completed Operations Policy for
19   Boeing’s claims.
20               114. The “Completed Operations Hazard” is defined as “bodily injury and
21   property damage arising out of completed operations or reliance upon a
22   representation or warranty at any time with respect thereto, but only if the bodily
23   injury or property damage occurs after such operations have been completed or
24   abandoned and occurs away from premises owned by or rented to the Insured
25   [NSC].”
26               115. Operations had not been completed or abandoned at the time that Mr.
27   Lachenmeier’s accident happened.
28   ///
     2358950.1                                   -37-
                                   Complaint for Declaratory Relief
Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 38 of 45 Page ID #:38



 1               116. Mr. and Mrs. Lachenmeier allege in the Underlying Complaint that the
 2   PSQT balloon drop test which gave rise to Mr. Lachenmeier’s accident was one of
 3   a series of tests and Mr. Lachenmeier was injured during one such test during a pre-
 4   launch activity.
 5               117. Mr. and Mrs. Lachenmeier allege that after Mr. Lachenmeier’s
 6   accident, Boeing pressured them “to resume” PSQT balloon drop testing and told
 7   them that they “were holding up their test”.
 8               118. Since operations had not been completed or abandoned at the time of
 9   Mr. Lachenmeier’s accident, Boeing’s defense, indemnification and contribution
10   claims arising therefrom do not fall within the “Competed Operations Hazard”
11   insuring agreement.
12               119. None of the insuring agreements within the Products/Completed
13   Operations Policy applies to the Third-Party Complaint and coverage does not
14   exist.
15               120. In addition, several Products/Completed Operations Policy exclusions
16   apply to preclude coverage.
17               121. Exclusion 2.A) provides in relevant part that the Products/Completed
18   Operations Policy does not apply under Coverage A “to liability arising out of the
19   handling or use of or the existence of any condition in any aircraft product owned
20   by, loaned to, or … in possession or control of … the Insured”.
21               122. In the Underlying Action, Mr. and Mrs. Lachenmeier allege that Mr.
22   Lachenmeier, NSC’s President and Launch Director at the time, was handling or
23   using NSC’s balloon system during the PSQT balloon drop launch preparations.
24               123. In its Third-Party Complaint, Boeing alleges that Mr. Lachenmeier
25   was injured while conducting and supervising the PSQT balloon drop.
26               124. NSC’s balloon system was in Mr. Lachenmeier’s and NSC’s
27   possession at the time of Mr. Lachenmeier’s accident during the PSQT balloon
28   drop.
     2358950.1                                   -38-
                                   Complaint for Declaratory Relief
Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 39 of 45 Page ID #:39



 1               125. The balloon system is an “aircraft product” as that term is defined
 2   within the Products/Completed Operations Policy.
 3               126. Mr. Lachenmeier’s accident, for which Boeing seeks defense,
 4   indemnification and contribution by way of the Third-Party Complaint, arose out of
 5   Mr. Lachenmeier’s handling or use of an aircraft product, NSC’s balloon system,
 6   owned by or in the possession of NSC.
 7               127. Boeing alleges that the “precipitating cause” of Mr. Lachenmeier’s
 8   accident was a “mechanical failure of a NSC aircraft product”. Boeing alleges that
 9   the aircraft product belonged to NSC.
10               128. Exclusion 2.A) to Coverage A applies to preclude coverage of
11   Boeing’s claims within the Third-Party Complaint.
12               129. Exclusion 1.A) provides that the Products/Completed Operations
13   Policy does not apply under Coverages A and B “to liability assumed by the
14   Insured [NSC] under any contract or agreement except: 1) a warranty of fitness or
15   quality of the Named Insured’s [NSC] aircraft products or a warranty that work
16   performed by or on behalf of the Named Insured [NSC] will be done in a
17   workmanlike manner or 2) liability assumed by the Named Insured [NSC] under a
18   written contract executed during the Policy Period provided such contract is: a)
19   reported to the Company within thirty (30) days after its execution and the Insured
20   [NSC] shall pay premium as determined by the Company [AGR US] and b) not
21   rejected by the Company [AGR US]”.
22               130. Boeing claims, among other things, that NSC assumed liability for Mr.
23   and Mrs. Lachenmeier’s alleged injuries per the GP2 Services Agreement between
24   Boeing and NSC.
25               131. The GP2 Services Agreement was not reported to AGR US nor was
26   any contract related to the PSQT balloon drop reported to AGR US.
27               132. Exclusion 1.A) applies to preclude coverage for the Third-Party
28   Complaint to the extent of Boeing’s defense, indemnification and contribution
     2358950.1                                   -39-
                                   Complaint for Declaratory Relief
Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 40 of 45 Page ID #:40



 1   claims which are based upon NSC’s alleged assumption of liability within the GP2
 2   Services Agreement because the GP2 Services Agreement was not reported to AGR
 3   US.
 4               133. Under Exclusion 1.C), the Products/Completed Operations Policy does
 5   not apply under Coverage A and B “to any obligation for which the Insured [NSC]
 6   or any carrier as his insurer may be held liable under any workers’ compensation,
 7   unemployment compensation or disability benefits law or under any similar law, or
 8   bodily injury to an employee of the Insured [NSC] arising out of and in the course
 9   of employment by the Insured [NSC].”
10               134. Exclusion 1.C) contains an exception providing that it “does not apply
11   with respect to liability of others assumed by the Insured [NSC].”
12               135. At the time of his accident, Mr. Lachenmeier was an employee of NSC
13   and his injuries were sustained during his work for NSC in connection with the
14   PSQT balloon drop.
15               136. Since the GP2 Services Agreement was not reported to AGR US,
16   coverage for any liability assumed under the GP2 Services Agreement is also
17   excluded pursuant to Exclusion 1.A).
18               137. There is no coverage, either defense or indemnity, available under the
19   Products/Completed Operations Policy for the Third-Party Complaint.
20               138. Further, under Condition 3, “Notice Of Occurrence, Loss, Claim, Suit,
21   Or Grounding”, the Products/Completed Operations Policy requires that NSC
22   “promptly notify the Company [AGR US] of an occurrence that may result in a
23   clam.”
24               139. The Products/Completed Operations Policy defines “occurrence” as
25   “an accident, including continuous or repeated injurious exposure to conditions …
26   during the policy period, which results in bodily injury or property damage
27   during the policy period neither expected nor intend-ed from the standpoint of the
28   Insured [NSC].”
     2358950.1                                   -40-
                                   Complaint for Declaratory Relief
Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 41 of 45 Page ID #:41



 1               140. Mr. Lachenmeier’s accident, which was an occurrence, loss and/or
 2   claim, happened on March 27, 2017.
 3               141. At all relevant times, Mr. Lachenmeier was an officer of NSC.
 4               142. At all relevant times, Mrs. Lachenmeier was an officer of NSC.
 5               143. NSC did not notify AGR US of the accident until June 8, 2020, over
 6   three (3) years after the accident happened.
 7               144. AGR US was prejudiced by NSC’s untimely notice of the accident.
 8                                  FIRST CLAIM FOR RELIEF
 9                                (DECLARATORY JUDGMENT
10               AVIATION COMMERCIAL GENERAL LIABILITY POLICY)
11               145. AGR US repeats and re-alleges Paragraphs 1 through 144 as if fully
12   set forth herein.
13               146. AGR US owes no coverage to NSC based upon the terms, conditions
14   and provisions of the Aviation CGL Policy for the allegations within the Third-
15   Party Complaint and AGR US is not obligated to defend NSC in the Third-Party
16   Complaint or indemnify NSC for any judgment entered in such action against NSC.
17               147. Coverage is unavailable for the Third-Party Complaint based upon
18   application of the Aviation CGL Policy Exclusions to Coverage A:
19                  a. Exclusion 2.b. for liability assumed in a contract and Exclusion 2.e for
20                     employee injury and injury to spouse of the employee both apply to
21                     bar coverage. The exception in both exclusions for liability assumed in
22                     an “insured contract” is inapplicable because (i) NCS’ indemnification
23                     of Boeing for Mr. and Mrs. Lachenmeier’s alleged injuries does not
24                     involve “bodily injury” “to a third person”, and (ii) the definition of
25                     “insured contract” does not include any contract indemnifying a
26                     manufacturer of aircraft, as is Boeing, for injury arising out of
27                     manufacture of aircraft.
28   ///
     2358950.1                                    -41-
                                    Complaint for Declaratory Relief
Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 42 of 45 Page ID #:42



 1                 b. Exclusion 2.g bars coverage under Coverage A for “bodily injury or
 2                    property damage arising out of the ownership, maintenance, use or
 3                    entrustment to others of any aircraft … owned or operated by or
 4                    leased, rented, or loaned to any Insured” and Mr. and Mrs.
 5                    Lachenmeier’s    damages     for   which    Boeing   seeks   defense,
 6                    indemnification and contribution in its Third-Party Complaint arose
 7                    out of the ownership or use of an aircraft owned or operated by Mr.
 8                    Lachenmeier and/or NSC.
 9                 c. No coverage is available under the Aviation CGL Amendatory
10                    Endorsement for Experimental Aerostats, because, if the Endorsement
11                    applies, coverage is barred by application of the Endorsement’s
12                    exclusions of liability assumed in a contract and for bodily injury to
13                    employees of NSC and spouses of such employees.
14               148. By reason of the foregoing, based upon the terms, conditions, and
15   exclusions of the Aviation CGL Policy, AGR US does not owe a duty to defend or
16   a duty to indemnify NSC with respect to the Third-Party Complaint.
17               149. AGR US is entitled to a declaratory judgment that, under the terms,
18   conditions, and exclusions of the Aviation CGL Policy, no coverage is available to
19   NSC for the Third-Party Complaint and there is no duty under the Aviation CGL
20   Policy to defend, pay defense costs or indemnify NSC from any claims, liability,
21   causes of action or damages which are the subject of the Third-Party Complaint.
22                               SECOND CLAIM FOR RELIEF
23                                DECLARATORY JUDGMENT
24                    (PRODUCTS/COMPLETED OPERATIONS POLICY)
25               150. AGR US repeats and re-alleges Paragraphs 1 through 149 as if fully
26   set forth herein.
27               151. AGR US owes no coverage to NSC based upon the terms, conditions
28   and provisions of the Products/Completed Operations Policy for the allegations
     2358950.1                                   -42-
                                   Complaint for Declaratory Relief
Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 43 of 45 Page ID #:43



 1   within the Third-Party Complaint and is not obligated to defend NSC in the Third-
 2   Party Complaint or indemnify NSC for any judgment entered in such action against
 3   NSC.
 4               152. Coverage is unavailable for the Third-Party Complaint because:
 5                  a. Boeing’s claims in the Third-Party Complaint do not arise out of the
 6                     Products Hazard or out of the Completed Operations Hazard of the
 7                     Products/Completed Operations Policy and fall outside of the insuring
 8                     agreements therein and
 9                  b. Exclusions 2.A) to Coverage A and Exclusions 1.A) and 1.C) to
10                     Coverages A and B apply to preclude coverage of the claims within
11                     the Third-Party Complaint.
12               153. By reason of the foregoing, based upon the terms, conditions, and
13   exclusions of the Products/Completed Operations Policy, AGR US does not owe a
14   duty to defend or a duty to indemnify NSC with respect to the Third-Party
15   Complaint.
16               154. AGR US is entitled to a declaratory judgment that, under the terms,
17   conditions, and exclusions of the Products/Completed Operations Policy, no
18   coverage is available to NSC for the Third-Party Complaint and there is no duty
19   under the Products/Completed Operations Policy to defend, pay defense costs or
20   indemnify NSC from any claims, liability, causes of action or damages which are
21   the subject of the Third-Party Complaint.
22                                 THIRD CLAIM FOR RELIEF
23                                (DECLARATORY JUDGMENT
24   UNTIMELY NOTICE OF OCCURRENCE, LOSS OR CLAIM UNDER THE
25      AVIATION COMMERCIAL GENERAL LIABILITY POLICY AND THE
26                    PRODUCTS/COMPLETED OPERATIONS POLICY)
27               155. AGR US repeats and re-alleges Paragraphs 1 through 154 as if fully
28   set forth herein.
     2358950.1                                      -43-
                                   Complaint for Declaratory Relief
Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 44 of 45 Page ID #:44



 1               156. NSC failed to timely notify AGR US of the March 27, 2017 accident
 2   underlying the claims within the Third-Party Complaint in violation of Condition 4
 3   of the Aviation CGL Policy and Condition 3 of the Products/Completed Operations
 4   Policy.
 5               157. AGR US was prejudiced by NSC’s untimely notice of the accident.
 6               158. AGR US is entitled to a declaratory judgment that NSC’s failure to
 7   provide timely notice to AGR US as required by Condition 4 of the Aviation CGL
 8   Policy and Condition 3 of the Products/Completed Operations Policy relieves AGR
 9   US of any duty to defend and indemnify NSC with respect to the Third-Party
10   Complaint.
11                                   PRAYERS FOR RELIEF
12               WHEREFORE, Plaintiff, ALLIANZ GLOBAL RISKS US INSURANCE
13   COMPANY, prays for declaratory judgment in its favor and against Defendant,
14   GSSL, INC. D/B/A/ NEAR SPACE CORPORATION, as follows:
15               A.   Declaring that Aviation Commercial General Liability Policy No.
16   A2GA000581517AM does not provide coverage to GSSL, INC. D/B/A/ NEAR
17   SPACE CORPORATION for the matters alleged in the Third-Party Complaint and
18   that ALLIANZ GLOBAL RISKS US INSURANCE COMPANY is not obligated to
19   defend GSSL, INC. D/B/A/ NEAR SPACE CORPORATION with respect to the
20   Third-Party Complaint or indemnify GSSL, INC. D/B/A/ NEAR SPACE
21   CORPORATION for any judgment entered against GSSL, INC. D/B/A/ NEAR
22   SPACE CORPORATION with respect to the Third-Party Complaint;
23               B.   Declaring that Aircraft Products/Completed Operations and Grounding
24   Liability Policy No. A2PR000582017AM does not provide coverage to GSSL,
25   INC. D/B/A/ NEAR SPACE CORPORATION for the matters alleged in the Third-
26   Party Complaint and that ALLIANZ GLOBAL RISKS US INSURANCE
27   COMPANY is not obligated to defend GSSL, INC. D/B/A/ NEAR SPACE
28   CORPORATION with respect to the Third-Party Complaint or indemnify GSSL,
     2358950.1                                  -44-
                                  Complaint for Declaratory Relief
Case 2:21-cv-03328-SB-E Document 1 Filed 04/19/21 Page 45 of 45 Page ID #:45



 1   INC. D/B/A/ NEAR SPACE CORPORATION for any judgment entered against
 2   GSSL, INC. D/B/A/ NEAR SPACE CORPORATION with respect to the Third-
 3   Party Complaint;
 4               C.   Declaring that ALLIANZ GLOBAL RISKS US INSURANCE
 5   COMPANY may terminate the defense it is providing to GSSL, INC. D/B/A/
 6   NEAR SPACE CORPORATION with respect to the Third-Party Complaint.
 7               D.   Awarding to ALLIANZ GLOBAL RISKS US INSURANCE
 8   COMPANY reimbursement of defense costs and defense attorneys’ fees paid in
 9   connection with the defense of GSSL, INC. D/B/A/ NEAR SPACE
10   CORPORATION against the Third-Party Complaint.
11               E.   Awarding costs to ALLIANZ GLOBAL RISKS US INSURANCE
12   COMPANY; and
13               F.   Awarding such other and further relief to ALLIANZ GLOBAL RISKS
14   US INSURANCE COMPANY as this Court deems just and proper.
15
     DATED: April 19, 2021              ANDERSON, McPHARLIN & CONNERS LLP
16
17
                                        By:   /s/ Donald W. McCormick
18
                                              Donald W. McCormick
19                                      Attorneys for Plaintiff ALLIANZ GLOBAL
20                                      RISKS US INSURANCE COMPANY
21
22
23
24
25
26
27
28
     2358950.1                                 -45-
                                 Complaint for Declaratory Relief
